Exhibit 10.1

March 13, 2020

 

Leslie Sloan

 

Re: Offer of Employment – Chief Operating Officer

 

Dear Leslie,

 

On behalf of Aeglea BioTherapeutics, Inc. (the “Company”), it is my pleasure to
formally offer you the position of Chief Operating Officer with a start date of
January 1, 2019. This letter contains an overview of the responsibilities,
compensation and benefits associated with this position.  We are hopeful that
you will accept this offer and look forward to the prospect of having a mutually
successful relationship with you.  

 

EMPLOYMENT

During employment with the Company, you will be expected to devote your full
business time and attention to the business and affairs of the Company.  You
will report to Anthony Quinn, CEO, and will be expected to abide by all the
Company’s employment policies and procedures, including but not limited to the
Company’s policies prohibiting employment discrimination and harassment and the
Company’s rules regarding proprietary information and trade secrets.

 

BASE SALARY

While employed by the Company, your annual base salary for this exempt,
full-time position will be $355,000 or $14,791.67 paid semi-monthly. The Base
Salary will be payable to you in accordance with the Company’s regular payroll
practices and procedures and will be subject to periodic review and adjustment,
at the Company’s discretion.

 

BONUS

For each calendar year of employment beginning with 2019, you will be eligible
to receive a discretionary bonus in an amount targeted at forty percent (40%) of
the Base Salary paid to you in that calendar year (the “Annual Bonus”). Your
entitlement to receive an Annual Bonus and the amount thereof will be determined
by the Board in its sole discretion based on (i) the Company’s financial
performance and financial resources as well as (ii) the Board’s evaluation of
your performance for a given year and your achievement of certain objectives in
the applicable calendar year as set forth and approved by the Board.  You will
be eligible for an Annual Bonus for a given calendar year only if you remain
employed by the Company through the date that such Annual Bonus is paid; as a
result, you are not entitled to any Annual Bonus for which you might otherwise
be eligible if your employment ends for any reason before the date of
payment.  Nothing guarantees your receipt of an Annual Bonus in any amount if
the specified objectives are not met and/or any of the other conditions set
forth herein are not satisfied in a given calendar year.

STOCK

As additional compensation, and subject to approval by the Board of Directors of
Aeglea BioTherapeutics, Inc. (“Parent”), the Company will arrange for the grant
to you by Parent of:

 

i)

an option, which will be an incentive stock option (“ISO’) if available, to
purchase 108,000 shares of Company common stock with an exercise price equal to
the fair market value of the Company’s stock on the date of grant.  The options
were approved at February 28, 2019 Board Compensation Committee and will vest
one forty-eighth (1/48th) monthly over a four-year period. 

 

1

--------------------------------------------------------------------------------

 

 

The Options will be granted pursuant to and subject to the terms and conditions
of Parent’s equity incentive plan and will be further subject to the terms of an
option agreement as approved by Parent’s Board of Directors setting forth the
vesting conditions and other restrictions.  To the extent there is any
discrepancy between this Offer Letter and the terms of any option agreement, the
option agreement will control.

 

BENEFITS

As a full-time employee of the Company, you will be eligible to enroll in a
number of benefits including medical, dental, vision, life and disability
insurance as of your date of hire. Because we recognize the need for you to take
time away from the office to creatively recharge, you are eligible for paid time
off (PTO) immediately. We offer 20 days of PTO per calendar year, accrued at a
rate of 6.667 per pay period. You will also be eligible to participate in the
401k plan following three months of service. The Company provides a match up to
four percent (4%). Please note that all Company benefit plans will be governed
by and subject to plan documents and/or written policies. The Company reserves
the right to amend, modify, and/or terminate any of its employee benefit plans
or policies, or any other terms of your employment, at any time.

 

EXPENSE REIMBURSEMENT

The Company will reimburse you for all reasonable and necessary expenses
incurred by you in connection with performing your duties as an employee of the
Company and that are pre-approved by the Company, provided that you comply with
any Company policy or practice on submitting, accounting for and documenting
such expenses.

 

EMPLOYMENT AT WILL

Although we hope for a long and mutually beneficial relationship, this letter is
not a contract of employment for a definite term.  Employment with the Company
is “at will,” and is not guaranteed for any specific length of service or any
specific position.  Accordingly, as an “at-will” employee, the Company may
terminate your employment, or you may resign your employment with the Company at
any time, for any reason or no reason.

 

COVENANTS

This offer letter and your employment is subject to a successful criminal
background check and documentation of authorization to work in the United
States.  No later than your first day of employment you will be expected to sign
a Proprietary Information and Inventions Assignment Agreement (the “Agreement”)
in the form attached hereto as Exhibit A.  Your employment with the Company is
contingent upon your execution of this Agreement.  

 

EMPLOYEE REPRESENTATIONS

Please understand it is the policy of the Company not to solicit or accept
proprietary information and / or trade secrets of other companies or third
parties.  If you have or have had access to trade secrets or other confidential,
proprietary information from your former employer or another third party, the
use of such information in performing your duties at the Company is
prohibited.  This may include, but is not limited to, confidential or
proprietary information in the form of documents, magnetic media, software,
customer lists, and business plans or strategies.  

 

2

--------------------------------------------------------------------------------

 

In making this employment offer, the Company has relied on your representation
that: (a) you are not currently a party to any agreement that would restrict
your ability to accept this offer or to perform services for the Company; (b)
you are not subject to any non-competition or non-solicitation agreement or
other restrictive covenants that might restrict your employment by the Company
as contemplated by this offer; (c) you have the full right, power and authority
to execute and deliver the Agreement and to perform all of your obligations
thereunder; and (d) you will not bring with you to the Company or use in the
performance of your responsibilities at the Company any materials, documents or
work product of a former employer or other third party that are not generally
available to the public, unless you have obtained written authorization from
such former employer or third party for their possession and use and have
provided the Company with a copy of same.

 

This offer, once accepted, and together with the confidentiality agreement
referred to above, constitutes the entire agreement between you and the Company
with respect to the subject matter hereof and supersedes all prior offers,
negotiations and agreements, if any, whether written or oral, relating to such
subject matter.  You acknowledge that neither the Company nor its agents have
made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this agreement for the
purpose of inducing you to execute the agreement, and you acknowledge that you
have executed this agreement in reliance only upon such promises,
representations and warranties as are contained herein.

 

We look forward to your contribution to the Company.  If you have any questions
about the terms of this offer or the contents of this letter, please feel free
to contact Greg King at 512.256.8636. In acknowledgment and acceptance of our
offer, please sign this Offer Letter as well as the Agreements and return both
documents to me directly.

 

Sincerely,

 

AEGLEA BIOTHERAPEUTICS, INC

 

By:

/s/ Charles York

 

 

Name:

Charles York

Title:

Chief Financial Officer

 

 

AGREED AND ACCEPTED:

 

 

/s/ Leslie Sloan

3/13/2020

Signature

Date

 

EXHIBIT A - Non-Disclosure Agreement and Invention Rights Assignment are
attached.

3